Citation Nr: 0207502	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  01-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant is entitled to an increased 
apportionment of the veteran's disability pension benefits on 
behalf of the veteran's child.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1971.

The appellant is the former spouse of the veteran and the 
custodian of the veteran's child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 special apportionment 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, that granted a 
$75-per-month apportionment for the veteran's child in the 
custody of the appellant.  


FINDING OF FACT

The appellant has demonstrated hardship, but any additional 
apportionment, greater than the $75 already apportioned, 
would cause hardship on the veteran.



CONCLUSION OF LAW

An apportionment of the veteran's disability pension, in an 
amount greater than $75, for the appellant, on behalf of the 
veteran's child, is not warranted.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5307 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.450, 3.451 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans' Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159 (2001).  The appellant and 
the veteran have each been provided opportunity to submit 
information relating to their income and expenses and each 
has responded to this opportunity by submitting information 
relating to their income and expenses.  The appellant has 
been provided with a statement of the case and the veteran 
has been provided with a copy of the statement of the case.  
The veteran was notified of the appellant's substantive 
appeal and the Board concludes that the provisions of 
38 C.F.R. § 20.502 (2001), in light of the Board's decision 
herein and in light of the information which the veteran is 
aware of, have been complied with.  The statement of the case 
advised the appellant and the veteran of the evidence 
considered, the governing legal criteria, the reasons for the 
decision reached, as well as evidence necessary for the 
appellant to establish entitlement to an award greater than 
the $75 granted.  Therefore, it is concluded that the VA has 
complied with the VCAA, and that the Board may now proceed, 
without prejudice to the parties, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A May 1998 RO decision found that the veteran was permanently 
and totally disabled for VA disability pension purposes.  He 
was awarded nonservice-connected disability pension.  His 
award included additional payment for two dependent children, 
including the child in the custody of the appellant for whom 
the $75-per-month apportionment has been granted.

All or part of any pension payable on account of any veteran 
may be apportioned if the veteran's children are not residing 
with the veteran and the veteran is not reasonably 
discharging his or her responsibility for the children's 
support.  38 C.F.R. § 3.450(a)(1)(ii). 

The record indicates that the child for whom the appellant 
seeks an increased apportionment is the child of the 
veteran's and is not in the veteran's custody.  Further, the 
appellant indicates that the veteran is not providing for the 
child and a December 1999 letter from the veteran indicates 
that the veteran is not providing support for the child.  A 
September 2000 RO apportionment decision granted an 
apportionment to the appellant, on behalf of the veteran's 
minor child, in the monthly amount of $75.

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, pension may 
be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to other persons 
in interest.  38 C.F.R. § 3.451.  

The appellant has submitted a statement indicating that since 
April of 2000 she had only worked two days per week at $6.19 
per hour and effective August 2000 she would no longer be 
employed.  She indicated that she received $84 per month for 
the support of two other children.  In a September 1999 
statement she indicated that she had zero income and had 
applied for Food Stamps.  

Although the appellant has not submitted information 
regarding expenses, based upon her income reports, as well as 
her statements that she has the veteran's child as well as 
two other children and herself to care for, the Board 
concludes that she has demonstrated hardship on her part. 

The veteran submitted information relating to his income and 
expenses, indicating that his VA pension was $980 per month 
and that his monthly expenses totaled $1,075.55.  He reported 
that his monthly expenses included $725 for rent or mortgage, 
$45 for telephone, $24.50 for automobile insurance, $60 for 
automobile fuel, $62.75 for automobile repairs, $100 for 
food, and $58.30 for storage.  He reported that the only 
property he owned included $2.41 in a checking account and a 
1988 motor vehicle.

The appellant has asserted that the veteran does not have all 
of the expenses that he has reported, specifically the 
automobile expenses and the rent.  However, there is no 
evidence indicating that the veteran does not incur these 
expenses, only the appellant's assertion.  Further, the 
veteran has been found to be totally and permanently disabled 
and is unable to obtain employment that would result in his 
ability to procure earned income in addition to his 
disability pension benefits.  With consideration of the 
veteran's limited income, the Board concludes that his 
expenses do in fact exceed his income and an apportionment 
greater than the $75 already awarded would result in undue 
hardship for the veteran.  

Since any additional apportionment that would result in an 
award greater than the $75 that has currently been made would 
result in undue hardship for the veteran, the additional 
apportionment would cause undue hardship to another person in 
interest.  Therefore, a preponderance of the evidence 
supports a finding that an increase in the apportionment 
above the $75 that currently exists would result in undue 
hardship to the veteran and a preponderance of the evidence 
is, accordingly, against an increase in the $75 
apportionment.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 
3.451.


ORDER

An increase in the apportionment of the veteran's disability 
pension benefits, in an amount greater than $75, to the 
appellant, for the benefit of the veteran's child, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

